Under the Code of Procedure, service of a summons, by publication could be made upon a non-resident defendant —
"Where he is not a resident of this state, but has property *Page 389 
therein, and the court has jurisdiction of the subject of the action.
"Where the subject of the action is real or personal property in this state, and the defendant has or claims a lien or interest, actual or contingent, therein, or the relief demanded consists wholly or partly in excluding the defendant from any interest or lien therein.
"Where the action is for divorce, in the cases prescribed by law."
There was no provision of the Code expressly providing that the property of the defendant should, in any case, be attached as a condition precedent either to the granting of the order of publication or judgment by default after service of the summons by publication, and the practice was not uniform. It was held, in some cases, that a valid judgment upon a money demand could not be obtained unless property of the defendant had been attached, and that the judgment could then be enforced against the property attached, and operate upon it only. Finally, in 1858, the practice was regulated by Rule 25 of the Supreme Court, which provided that, "in actions for the recovery of money only, when the summons has been served by publication, under section 135 of the Code, no judgment shall be entered unless the plaintiff, at the time of making the application for judgment, shall show by affidavit that an attachment has been issued in the action and levied upon property belonging to the defendant." The rule required the prerequisite of an attachment in actions for the recovery of money only, because an attachment could be issued only in such cases. (Code of Procedure, § 227.) It did not require that the property should be attached at or before the order for publication was obtained, but it was complied with if property was attached at any time before application for judgment was made. As the Code prescribed that a summons could be served by publication against a non-resident defendant only in case he had property within the state, it was finally held that a valid judgment could be obtained against such a defendant for a *Page 390 
money demand only in case an attachment was served on such property; and the statute received final construction in the case of McKinney v. Collins (88 N.Y. 216).
The Code of Civil Procedure introduced some change in the previous practice. It is provided in section 438 as follows:
"Section 438. An order, directing the service of a summons upon a defendant, without the state, or by publication, may be made in either of the following cases:
"1. Where the defendant to be served is a foreign corporation; or, being a natural person, is not a resident of the state; or where, after diligent inquiry, the defendant remains unknown to the plaintiff, or the plaintiff is unable to ascertain whether the defendant is or is not a resident of the state.
"2. Where the defendant, being a resident of the state, has departed therefrom, with intent to defraud his creditors, or to avoid the service of a summons; or keeps himself concealed therein, with like intent.
"3. Where the defendant, being an adult, and a resident of the state, has been continuously without the United States, more than six months next before the granting of the order, and has not made a designation of a person, upon whom to serve a summons in his behalf, as prescribed in section four hundred and thirty of this act; or a designation so made no longer remains in force; or service upon the person so designated cannot be made within the state, after diligent effort.
"4. Where the complaint demands judgment annulling a marriage, or for a divorce or a separation.
"5. Where the complaint demands judgment, that the defendant be excluded from a vested or contingent interest in, or lien upon, specific real or personal property within the state; or that such an interest or lien in favor of either party be enforced, regulated, defined or limited; or otherwise affecting the title to such property.
"6. Where the defendant is a resident of the state, or a domestic corporation, and an attempt was made to commence the action against the defendant, as required in chapter fourth *Page 391 
of this act, before the expiration of the limitation applicable thereto as fixed in that chapter; and the limitation would have expired within sixty days next preceding the application, if the time had not been extended by the attempt to commence the action.
"7. Where the action is against the stockholders of a corporation, or joint-stock company, and is authorized by a law of the state, and the defendant is a stockholder thereof."
And section 439 provides that the order must be founded upon a verified complaint showing "a sufficient cause of action" against the defendant to be served, and proof by affidavit of the additional facts required by the previous section. Section 1217 was adopted in the place of what was previously substantially embodied in the rule of the Supreme Court, as follows: "A judgment shall not be rendered for a sum of money only upon an application made pursuant to the last section, except in an action specified in section 635 of this act." Where the defendant is a non-resident or a foreign corporation, and has not appeared, the plaintiff, upon the application for judgment in such an action, must produce and file the following papers: (1.) Proof by affidavit that a warrant of attachment granted in the action has been levied upon property of the defendant. (2.) A description of the property so attached, verified by affidavit, with a statement of the value thereof according to the inventory. (3.) The undertaking mentioned in section 1216, if one has been required.
It is seen that the requirement that the non-resident defendant should have property within the state is omitted, and that fact is not essential to give jurisdiction to grant the order for publication. In an action to recover a money demand, it may be granted, although the defendant has no property within the state; but at some time before application for judgment can be successfully made, property of the non-resident defendant must be found within the state and attached, and then the judgment can be enforced only against the property so attached. (§ 707.)
I am inclined to think (although it is not now important *Page 392 
to determine it) that it is the true construction of the various sections of the Code that a valid judgment cannot be obtained against a non-resident served by publication, unless some of his property has been attached within the state before judgment, or the case is one mentioned in subdivisions 4, 5 or 7 of section 438. And this construction makes clear what is meant by the requirement in section 439 that there shall be a verified complaint showing "a sufficient cause of action;" that is, there must be a verified complaint showing a cause of action for a sum of money only, as provided in section 635 of the Code, or showing a cause of action specified in subdivisions 4, 5, or 7; and unless the complaint shows such a cause of action, an order for publication of the summons is not warranted.
This is what is commonly called a creditor's action, brought against the University Publishing Company of New York, Charles B. Richardson, Charlotte H. Richardson and Martha W. Wilkinson. The complaint alleges the recovery of a judgment against Mrs. Richardson for about $14,000, the issuing of an execution and the return thereof unsatisfied; that before the commencement of the action in which the judgment was obtained, Mrs. Richardson and one Heath were engaged in the publishing business in the city of New York; that the stock in trade of the firm consisted of copyrights and the stereotype plates from which the copyrighted works were to be printed, and that they were the exclusive property of Mrs. Richardson; that the business was subsequently transferred to the University Publishing Company, and has since been conducted under that name; that subsequently to the commencement of that action Mrs. Richardson assigned and transferred to the defendant, Martha W. Wilkinson, the copyrights of several works specified, for the nominal consideration of $12,100, but without any real consideration, and solely with intent to defraud the plaintiff; that the stereotype plates from which the copyrighted works were printed were the property of Mrs. Richardson, although nominally transferred to the University Publishing Company with intent to *Page 393 
defraud the plaintiff; that Mrs. Richardson was paid from $3,000 to $5,000 annually by the University Publishing Company for royalties in the use of such stereotype and copyright plates by the company, the money being first paid to Mrs. Wilkinson, and then by her turned over to Mrs. Richardson for the use of the latter; that the University Publishing Company is a New York corporation engaged in business in the city of New York. And the complaint demands judgment that the assignment made by Mrs. Richardson to Mrs. Wilkinson, and the assignment made by the University Publishing Company to Mrs. Wilkinson and the transfer to the University Publishing Company of the stereotype plates used in connection with the copyrights mentioned be set aside and declared void; that an injunction be allowed restraining the defendants, or either of them, from disposing of or interfering with such copyrights and stereotype plates, and that a receiver be appointed, to whom should be assigned all the property and estate of the defendant, Mrs. Richardson, and who should be authorized to sell the same and satisfy the judgment of the plaintiff. The complaint is verified. In addition thereto there was presented to the judge, upon the application for the order of publication, the affidavit of the plaintiff setting forth substantially the same facts alleged in the complaint. The order of publication was granted on the ground that the defendants Martha W. Wilkinson, Charles B. Richardson and Charlotte H. Richardson were non-residents of the state; that the defendant Charlotte H. Richardson departed from this state with intent to defraud her creditor, the plaintiff, and that the three defendants are proper parties "to this action, which relates to personal property within this state, in which property the defendants Martha W. Wilkinson, Charles B. Richardson and Charlotte H. Richardson have or claim the entire property and income, and that the relief demanded by the plaintiff consists partly in excluding the said three defendants from any lien upon or interest in said property until the plaintiff's judgment against *Page 394 
said Charlotte H. Richardson, amounting to more than seventeen thousand dollars, shall be fully satisfied." The defendant, Mrs. Wilkinson, moved to set aside the order of publication on the ground that it was granted without jurisdiction.
It is clear that this complaint sets forth a sufficient cause of action within subdivision 5 of section 438 of the Code. It shows a valid cause of action to reach certain property transferred by a judgment debtor for the purpose of defrauding the plaintiff by hindering and delaying him in the collection of his judgment. It appears that some of the property, at least, is within this state. It is difficult to perceive what element of a sufficient cause of action is wanting. It cannot be doubted that if a proper service of a summons can be obtained upon the defendants, and the allegations of the complaint can be proved, a good cause of action will be established under subdivision 5, and that the court will be able to grant the relief demanded. Whether the summons can be effectually served upon all the defendants, and thus a valid judgment be obtained against them is another matter. That question may arise when application for judgment is made, or when any effort may be made in the future to enforce a judgment rendered in the action. But, as the basis for an order of publication, everything appears in the complaint which is necessary to give the court jurisdiction. The plaintiff has the right to make an effort to bring the defendants into court by the service of his summons. It may be that they will appear or that before judgment is obtained all the property will be brought within this state, and there is no warrant in the law or in any rule of practice for depriving the plaintiff of these chances. Courts are not in the habit of refusing process to a suitor because he may not be able to make it effectual. It appears, from the complaint, that the entire business of the University Publishing Company is conducted for the benefit of Mrs. Wilkinson, and that she has a large and valuable interest therein, and she is a proper party to the action, at least for the purpose of barring and cutting off any interest she may have in its property. *Page 395 
It is alleged in the affidavit used upon the application for the order of publication that some of the stereotype plates and all of the copyrights were possessed and controlled within the state of New York. It may be, as matter of law, that that is not true as to the copyrights. They are peculiar in their nature, intangible personal property or incorporeal rights, and have their situs either at the domicile of the owner or anywhere in the United States where they may be used. It may be true, as stated by Judge CURTIS in Stephens v. Gladding (17 How. [U.S.] 450), that "these incorporeal rights do not exist in any particular state or district; they are co-extensive with the United States. There is nothing in any act of congress, or in the nature of the rights themselves, to give them locality anywhere, so as to subject them to the process of courts having jurisdiction limited by the lines of states and districts." But these copyrights are used in the city of New York. They do not appear to be used anywhere else. The books are printed and published in the city of New York. The stereotype plates are tangible property and may be seized and sold under an execution; and the property in the copyrights may be reached by a creditor's bill. (Stephens v. Cady, 14 How. [U.S.] 528.) And it may be that the plaintiff can get some relief as to that property under the circumstances appearing in this case. Whether he can or not ought not to be determined upon a motion to set aside the order of publication. It should be left to be determined after he has obtained judgment or when he seeks to enforce it against such property.
We are, therefore, of opinion that this motion was at least premature, and that it was properly denied.
The order should be affirmed, with costs.
ANDREWS, PECKHAM and GRAY, JJ., concur with DANFORTH, J, RUGER, Ch. J., and FINCH, J., concur with EARL, J.
Orders reversed and motion to vacate granted. *Page 396